Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 20170258984, hereinafter referred to as “Meyer”).
Regarding claim 1, Meyer discloses a tube retainer (Fig. 3A, guide 30 for tube/medical line 2) comprising: a block (see annotated figure A below) comprising: a top wall (Fig. 3A, front face 4); a bottom wall (see annotated figure A below, behind 4); a first side wall (see annotated figure A below)l; a second side wall (see annotated figure ; a third side wall (see annotated figure A below); and a fourth side wall (see annotated figure A below); a first opening (see annotated figure A below), comprising a tube slot (Fig. 3A, insertion slot 32) having a first slot end (see annotated figure A below) and a second slot end (see annotated figure A below), and a second opening having a generally annular shape (Fig. 3A, central orifice 34 has annular shape), the first opening communicating with the second opening (see annotated figure A below), the first and second openings passing through the top wall and the bottom wall (see annotated figure A below, first opening and 34 pass through top and bottom walls); wherein at least the first side wall and the second side wall each include a male block connector (Fig 4, male tracks 54 (connectable structures 40) are disposed at both side walls, left and right sides, when two guides 30 are joined together) comprising an outwardly extending member (Fig. 4, connectable structure 40) having a first rounded end (Fig. 4, upper reference numeral 40 pointing location) and a second rounded end (Fig. 4, lower left reference numeral 57 pointing location), the first rounded end and the second rounded end facing in opposite directions (Fig. 4, first rounded end is facing vertically upward, and second rounded end is facing vertical downward) and being spaced from and arranged generally parallel to, the side wall (Fig .4); and/or a female block connector (Figs 3A and 4, female track 52) comprising a recess (Fig. 5, channel 53) comprising a first pocket having an open end and a closed end (see annotated figure B below, open end towards 53, closed end towards 52), and a second pocket having an open end and a closed end (see annotated figure B below, open end towards 53, closed end towards bottom end of 52), wherein the first pocket and the second pocket are arranged generally parallel to the side wall (Figs 4 and 5, extending direction st and 3rd sidewalls of annotated figure A), and the open end of the first pocket faces the open end of the second pocket (Fig. 5); wherein the third wall or the fourth wall (see annotated figure A below) includes the first slot end of the tube slot (see annotated figure A below).  
Annotated Figure A of Fig. 3A of Meyer

    PNG
    media_image1.png
    874
    1124
    media_image1.png
    Greyscale

Annotated Figure B of Partial View of Fig. 5 of Meyer

    PNG
    media_image2.png
    507
    1107
    media_image2.png
    Greyscale


Regarding claim 3, Meyer discloses a tube retainer set comprising at least two tube retainers according to claim 1 (Figs 1, 7, 13A, 13B, three tube retainers / guides 30). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, 5, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20170258984, hereinafter referred to as “Meyer”) in view of Gilbreath (US 20090224111, hereinafter referred to as “Gilbreath”).
Regarding claim 2, Meyer fails to disclose wherein the first side wall and the second side wall each include a male block connector and a female block connector.  However, Gilbreath teaches wherein the first side wall and the second side wall each include a male block connector and a female block connector (Figs 1 and 2, adjacent sidewalls have multiple sets of tails 110 and sockets 112).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Meyer by Gilbreath based on the following rationales: (a) referring to Fig. 1 of Gilbreath, the tubes/elongated objects 104 can be stacked both side-by-side as well as on top of one another using the modular support assembly 100 with modules 102, on the other hand, the medical line organizer of Meyer as shown in Fig. 1 can be arranged only along side-by-side
Regarding claim 4, Meyer discloses a tube management system comprising: at least one tube retainer according to claim 1 (Figs 3A and 4, and annotated figure A above). However, Meyer fails to disclose a mounting bar for the at least one tube retainer, the mounting bar comprising a front wall and at least two female block connectors, each female block connector comprising a recess comprising a first pocket having an open end and a closed end, and a second pocket having an open end and a closed end, wherein the first pocket and the second pocket are arranged generally parallel to the front wall and the open end of the first pocket faces the open end of the second pocket.  
However, Gilbreath teaches a tube management system (Fig. 1, modular support assembly 100) comprising: at least one tube retainer (Fig. 1, module 102), and, a mounting bar (Fig. 1, spacer 124) for the at least one tube retainer (Fig. 1, 124 for adjacent modules 102), the mounting bar (124) comprising a front wall (surface designated as 124 in Fig. 1) and at least two female block connectors (Fig. 1, at least two dovetail recesses for 124, one adjacent to washer 122, and the other adjacent to module 102 directly below), each female block connector (see annotated figure C below) comprising a recess comprising a first pocket having an open end and a closed end connector (see annotated figure C below, open end is towards center of recess, and closed end is curved annular side), and a second pocket having an open end and a closed end connector (see annotated figure C below), wherein the first pocket and the second pocket are arranged generally parallel to the front wall (see annotated figure C below) and the open end of the first pocket faces the open end of the second pocket (see annotated figure C below).  
Annotated Figure C of Partial View of Fig. 1 of Gilbreath

    PNG
    media_image3.png
    684
    787
    media_image3.png
    Greyscale


 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Meyer by Gilbreath based on same rationales as previously discussed for claim 2 above, thereby omitted herein for brevity.
Regarding claim 5, Meyer fails to disclose wherein the mounting bar includes a flange for attachment to a bioprocessing system.  However, Gilbreath teaches the tube management system (Fig. 1, modular support assembly 100), wherein the mounting bar includes a flange (Figs 7 and 8, load spreading washer 146; alternatively, referring to [0038] lines 16-20 from the bottom: the bolt 120 may be any kind of bolt, such as flange bolt and may pass through assembly 100 to secure the assembly to an underlying structure) for attachment to a bioprocessing system (note: “for attachment to a bioprocessing system” is interpreted as intended use feature, and does not explicitly or flange bolt and may pass through assembly 100 to secure the assembly to an underlying structure, and Figs 8 and 9, load spreading washer 146 can also be the flange for attachment with the passage 116 for accepting threaded fastener (see [0038] for details) for attachment to other structures.) 
Regarding claim 9, Meyer fails to disclose wherein at least the first side wall and the second side wall each include a male block connector.  However, Gilbreath teaches  wherein at least the first side wall and the second side wall each include a male block connector (see annotated figure C above and Fig. 2, adjacent side walls have at least one tail 110).
Regarding claim 10, Meyer fails to disclose wherein at least the first side wall and the second side wall each include a female block connector. However, Gilbreath teaches wherein at least the first side wall and the second side wall each include a female block connector (see annotated figure C above and Fig. 2, adjacent side walls have at least one socket 112). 
Regarding claim 11, Meyer discloses a tube retainer set comprising at least two tube retainers according to claim 2 (Meyer: Figs 1, 2, 7, at least three tube retainers/guides 30). 
Regarding claim 12, Meyer fails to disclose a tube retainer set comprising at least two tube retainers according to claim 9.  However, Gilbreath teaches a tube retainer set comprising at least two tube retainers according to claim 9 
Regarding claim 13, Meyer fails to disclose a tube retainer set comprising at least two tube retainers according to claim 10. However, Gilbreath teaches a tube retainer set comprising at least two tube retainers according to claim 10 (Gilbreath: Fig. 1, many modules 102). 

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbreath (US 20090224111, hereinafter referred to as “Gilbreath”) in view of Meyer (US 20170258984, hereinafter referred to as “Meyer”).
Regarding claim 6, Gilbreath discloses a method of assembling tube retainers (Fig. 1, modular support assembly 100 includes of multiple cylindrical objects/tubes 104 mounted within modules 102 which are assembled, see [0034] and [[0035] for details, sliding dovetail joint provides strong interlocking mechanism), the method comprising: interlocking a first tube retainer including a top wall; a bottom wall; a first side wall; a second side wall; a third side wall; and a fourth side wall (see annotated figure D below, each module 102 has six walls, namely front wall, back wall, and four side walls); …; the first tube retainer (first tube retainer/module 102 in annotated figure D below) comprising at least one male block connector comprising an outwardly extending member having a first rounded end and a second rounded end (see annotated figure D below, male block connector has dovetail shape with two rounded ends), the first rounded end and the second rounded end facing in opposite directions and being spaced from and arranged generally parallel to, the side wall (see annotated figure D below), with a second tube retainer (Fig. 1 and annotated figure D below, first and second tube retainers are interlocked by male and female block connectors thereof) including a top wall; a bottom wall; a first side wall; a second side wall (first and second ; a third side wall; and a fourth side wall (see annotated figure D below, each module 102 has six walls, namely front wall, back wall, and four side walls)…. the 749009 17second tube retainer (see annotated figure D below) comprising at least one female block connector (see annotated figure D below) comprising a recess (Fig. 2, socket 112) comprising a first pocket having an open end and a closed end (see annotated figure D below, open end is towards center of recess, and closed end is curved annular side), and a second pocket having an open end and a closed end (see annotated figure C above, open end is towards center of recess, and closed end is curved annular side), wherein the first pocket and the second pocket are arranged generally parallel to the side wall see annotated figure C above), and the open end of the first pocket faces the open end of the second pocket (see annotated figure C above), such that the first rounded end and the second rounded end of the outwardly extending member of the at least one male block connector of the first retainer are engaged in the first pocket and the second pocket in the recess of the at least one female block connector of the second retainer (see annotated figure C above and annotated figure D below). 
However, Gilbreath fails to disclose a first tube retainer including a first opening comprising a tube slot having a first slot end and a second slot end, and a second opening having a generally annular shape, the first opening communicating with the second opening, the first and second openings passing through the top wall and the bottom wall; and a second tube retainer including a first opening comprising a tube slot having a first slot end and a second slot end, and a second opening having a generally annular shape, the first opening communicating with the second opening, the first and second openings passing through the top wall and the bottom wall;
Annotated figure D of partial view of Fig. 1 of Gilbreath 

    PNG
    media_image4.png
    765
    800
    media_image4.png
    Greyscale

However, Meyer teaches a first tube retainer (Fig. 1, one guide 30) including a first opening comprising a tube slot having a first slot end and a second slot end (see annotated figure A above), and a second opening having a generally annular shape (Fig. 3A, central orifice 34 has annular shape), the first opening communicating with the second opening (see annotated figure A above), the first and second openings passing through the top wall and the bottom wall (see annotated figure A above); and a second tube retainer (Fig. 1, adjacent guide 30) including a first opening comprising a tube slot having a first slot end and a second slot end (see annotated figure A above and Fig. 1), and a second opening having a generally annular shape (34 is annular shape), the first opening communicating with the second opening (see annotated figure A above), the first and second openings passing through the top wall and the bottom wall (see annotated figure A above);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gilbreath by Meyer based on the following rationale: referring to Figs 4, 5, and 7 and abstract of Gilbreath, the two modules halves 103 of each module 102 are required to be slided apart from one another in order to perpendicularly insert any new elongated object / tube therein.  Therefore, as shown by Fig. 1 of Gilbreath, removal or replacement of any elongated object 104 in perpendicular manner seems impossible for many of the assembled modules 102, each with its two halves 103 interlocking attachment to surrounding adjacent modules 102.  On the other hand, the easy sliding open slot configuration of each guide 30 of Meyer allows much easier removal or replacement of tubes/medical lines 2 from each guide 30.  As a result, when usage applications calls for frequent replacement of tube, the tube retainer and tube management system of Meyer have features better than that of Gilbreath. 
Regarding claim 7, Gilbreath fails to disclose further comprising passing a first tube through the tube slot and into the second opening of the first tube retainer.
However, Meyer teaches further comprising passing a first tube through the tube slot and into the second opening of the first tube retainer (Meyer [0046] lines 1-8). 
Regarding claim 8, Gilbreath fails to disclose further comprising passing a second tube through the tube slot and into the second opening of the second tube retainer. However, Meyer teaches further comprising passing a second tube through the tube slot and into the second opening of the second tube retainer (Meyer, [0045] lines 1-5;  [0046] lines 1-8 repeated for each of medical line 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rinderer US 4907766 discloses a system for supporting and positioning pipes relative to a structural element comprising a support bar and bracket. McCarter US 20150337992 discloses a support for tubings with a support assembly with flange elements.  Heilveil (WO 2018151613) discloses a modular cable spacer with interlocking dovetail features among modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DING Y TAN/Examiner, Art Unit 3632    

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632